Case: 21-30212        Document: 00516304400              Page: 1      Date Filed: 05/03/2022




               United States Court of Appeals
                    for the Fifth Circuit                                         United States Court of Appeals
                                                                                           Fifth Circuit

                                                                                         FILED
                                                                                      May 3, 2022
                                        No. 21-30212
                                                                                    Lyle W. Cayce
                                                                                         Clerk

   Joshua Donahue; Angela Bolton,

                                                                   Plaintiffs—Appellants,

                                             versus

   Makar Installations, Incorporated,

                                                                    Defendant—Appellee,


   Cincinnati Insurance Company,

                                                      Third Party Defendant—Appellee.


                     Appeal from the United States District Court
                        for the Eastern District of Louisiana
                              USDC No. 2:16-CV-13948


   Before Davis and Smith, Circuit Judges.
   Per Curiam:



           
             Judge Kurt D. Engelhardt was originally a member of this panel but later recused.
   When one of the three judges of a panel becomes unable to participate, the remaining two
   judges are authorized to proceed with the determination of the appeal. 28 U.S.C. § 46(d);
   see Yovino v. Rizo, 139 S. Ct. 706, 709 (2019).
Case: 21-30212       Document: 00516304400           Page: 2     Date Filed: 05/03/2022




                                      No. 21-30212


          Plaintiffs-appellants Joshua Donahue and Angela Bolton brought this
   negligence suit under Louisiana law against many entities, including
   defendant-appellee Makar Installations, Inc. (“Makar”),1 that participated in
   a construction project at the Republic National Distribution Company
   (“Republic”) warehouse in New Orleans, Louisiana. Makar’s specific role
   was to build a concrete mezzanine platform. Months after Makar completed
   its work, plaintiff-appellant Joshua Donahue was working on the platform
   when an unguarded ceiling fan struck him in the head.
          We conclude that the district court correctly granted summary
   judgment in Makar’s favor. Although Makar owed a duty to Donahue under
   Louisiana law to refrain from creating a hazardous condition, that duty is
   limited in scope, and plaintiffs failed to show there is a genuine issue of fact
   as to whether Makar breached that duty. Therefore, we AFFIRM.
                              I.      BACKGROUND
          In 2015, Republic contracted with W&H Systems, Inc. (“W&H”) for
   the construction of a new conveyer system at its warehouse. The
   construction took place in two stages. Stage one involved the erection of a
   concrete mezzanine, which would allow access to the conveyer system.
   W&H subcontracted with Steele Solutions, Inc. (“Steele”) to design and
   install the new mezzanine. Steele in turn contracted with Makar to erect the
   mezzanine.
          The new mezzanine was located close to, but higher than, a pre-
   existing mezzanine. The guardrails on the old mezzanine were several inches
   higher than the floor of the new mezzanine. Located above the mezzanines



          1
            Third party defendant-appellee Cincinnati Insurance Company participates as
   Makar’s insurer.




                                            2
Case: 21-30212     Document: 00516304400           Page: 3   Date Filed: 05/03/2022




                                    No. 21-30212


   was an unguarded overhead ceiling fan. The distance between the floor of the
   new mezzanine and the fan was less than seven feet.
          Makar began erecting the mezzanine on May 4, 2015, and completed
   its work by May 15, 2015. Almost every day that Makar worked at the site,
   the fan was turned on. Although Makar’s supervisor, Antonio Torres, asked
   two of Republic’s employees to turn off the fan, it remained on. On the
   second-to-last day of Makar’s work, Torres was working on the new
   mezzanine when he stood straight up and was hit in the head by the fan.
   Torres called Makar’s owner, notified him of the incident, and the owner
   discussed it with the other subcontractors. The fan was turned off the next
   day.
          Stage two of the project involved installing the electrical components
   of the conveyer system. W&H subcontracted with Darana Hybrid, Inc.
   (“Darana”) for the electrical work. Darana used labor provided by American
   ManPower Services, Inc. (“AMPS”). Plaintiff Joshua Donahue was one of
   AMPS’s employees assigned to the Republic warehouse project.
          During the electrical installation, workers regularly traversed from the
   new mezzanine to the old one by stepping over the old mezzanine’s handrail.
   On July 25, 2015, Donahue was working on the new mezzanine, and began
   moving toward the old mezzanine. As he stepped on the old mezzanine’s
   handrail, the overhead fan struck him in the head. The fan had been turned
   off every day during the prior two months—the entire period Donahue
   worked at the warehouse—but it was turned on that day.
          In their fourth amended complaint, plaintiffs asserted negligence
   claims against Makar for the injuries Donahue suffered as a result of the
   accident. Makar moved for summary judgment, and the district court granted
   the motion. The basis for its decision was that, although Makar owed a
   general duty to provide a safe working environment and to refrain from




                                         3
Case: 21-30212           Document: 00516304400              Page: 4       Date Filed: 05/03/2022




                                            No. 21-30212


   creating hazardous conditions, it did not owe several “heightened duties”
   that plaintiffs argued applied. The court also held that Makar did not breach
   its general duty because it repeatedly warned and admonished Republic about
   the fan, which was turned off from the date of Torres’s incident until the date
   of Donahue’s injury. Plaintiffs moved for reconsideration, and the district
   court denied the motion. Plaintiffs timely appealed.
                                     II.      DISCUSSION
           A.         Standard of Review
           This Court reviews a district court’s grant of summary judgment de
   novo, viewing all facts and drawing all inferences in a light most favorable to
   the non-moving party,2 provided those inferences are reasonable.3 Summary
   judgment is appropriate if “the movant shows that there is no genuine
   dispute as to any material fact and the movant is entitled to judgment as a
   matter of law. A fact is material if it might affect the outcome of the suit and
   a factual dispute is genuine if the evidence is such that a reasonable jury could
   return a verdict for the nonmoving party.”4
           B.         Negligence
           Louisiana5 courts employ a duty-risk analysis for negligence claims.6
   This requires proof of five separate elements: (1) duty, (2) breach of duty, (3)


           2
             Harville v. City of Houston, 945 F.3d 870, 874 (5th Cir. 2019) (brackets,
   quotations, and footnotes omitted).
           3
               See Eastman Kodak Co. v. Image Tech. Servs., Inc., 504 U.S. 451, 468 (1992).
           4
               Harville, 945 F.3d at 874 (brackets, quotations, and footnotes omitted).
           5
             When jurisdiction is based on diversity, this court must apply the substantive law
   of the forum state, here Louisiana. Holt v. State Farm Fire & Cas. Co., 627 F.3d 188, 191
   (5th Cir. 2010) (citing Erie R.R. v. Tompkins, 304 U.S. 64 (1938)).
           6
               Bufkin v. Felipe’s La., LLC, 171 So. 3d 851, 855 (La. 2014).




                                                  4
Case: 21-30212              Document: 00516304400          Page: 5       Date Filed: 05/03/2022




                                           No. 21-30212


   cause-in-fact, (4) legal cause, and (5) damages.7 The district court addressed
   only the first two elements, duty and breach. “Whether a duty is owed is a
   question of law; whether defendant has breached a duty owed is a question of
   fact.”8
                       1.      Duty
             In a recent decision, Malta v. Herbert S. Hiller Corp., the Louisiana
   Supreme Court provided the following summary of the duty element:
             The threshold issue in any negligence action is whether the
             defendant owed the plaintiff a duty. A duty is an obligation, to
             which the law will give recognition and effect, to conform to a
             particular standard of conduct toward another. Whether a duty
             is owed presents a question of law. The inquiry is whether the
             plaintiff has any law (statutory, jurisprudential, or arising from
             general principles of fault) to support the claim that the
             defendant owed him a duty.9
   We proceed with that inquiry below.
                               i.     Louisiana Jurisprudence
             Louisiana courts recognize that, “at most,” a contractor owes a
   general duty to other independent contractors “to refrain from creating an
   unreasonable risk of harm or a hazardous condition.”10 For example, in


             7
                 Id.
             8
             Brewer v. J.B. Hunt Transp., Inc., 35 So. 3d 230, 240 (La. 2010) (citing Mundy v.
   Dep’t of Health & Hum. Res., 620 So. 2d 811, 813 (La. 1993)).
             9
             333 So. 3d 384, 395 (La. 2021), reh’g denied, No. 2021-00209, 2022 WL 262977
   (La. Jan. 28, 2022).
             10
              Lafont v. Chevron, U.S.A., Inc., 593 So. 2d 416, 420 (La. Ct. App. 1 Cir. 1991); see
   also Labit v. Palms Casino & Truck Stop, Inc., 91 So. 3d 540, 547 (La. Ct. App. 4 Cir. 2012);
   Cormier v. Honiron Corp., 771 So. 2d 193, 197 (La. Ct. App. 3 Cir. 2000); Washington v.
   Wood Group PSN, Inc., 774 F. App’x 867, 869 (5th Cir. 2019) (“As between two
   independent contractors who work on the same premises, each owes to the employees of




                                                 5
Case: 21-30212            Document: 00516304400          Page: 6       Date Filed: 05/03/2022




                                          No. 21-30212


   Lafont v. Chevron, U.S.A., Inc., the plaintiff, Irvin Lafont, was employed to
   perform carpentry and maintenance tasks at Chevron’s Leeville shore base
   yard.11 The defendant, Danos, was under contract with Chevron to maintain
   the yard, including by dumping garbage.12 On the date of his injury, Lafont
   volunteered to assist Danos’s employees in dumping garbage from a smaller
   dumpster into a larger one.13 To complete the task, Lafont had to get into or
   on top of the larger dumpster, which had a greasy substance in it.14 While
   climbing off the dumpster, the grease caused Lafont to slip and fall to the
   ground.15
           The Lafont court acknowledged that one independent contractor owes
   another the general duty to refrain from creating a hazardous condition.
   However, notably, the court concluded that Danos did not have “a duty to
   eliminate the unsafe condition” because it “had no control over the working
   conditions.”16 Instead, “the most that could be expected” of Danos was that
   it bring the issue to the attention of the controlling entity.17 Because Danos




   the other the same duty of exercising ordinary care as they owe to the public generally.
   Therefore, under Louisiana law, an independent contractor has at most the duty to refrain
   from creating an unreasonable risk of harm or a hazardous condition.” (quoting Lafont, 59
   So. 2d at 420) (internal quotation marks and citations omitted)). Although Washington is
   not “controlling precedent,” it “may be [cited as] persuasive authority.” Ballard v. Burton,
   444 F.3d 391, 401 n.7 (5th Cir. 2006) (citing 5th Cir. R. 47.5.4).
           11
                593 So. 2d at 418.
           12
                Id.
           13
                Id.
           14
                Id.
           15
                Id. at 418, 420.
           16
                Id. at 420.
           17
                Id. at 421.




                                                6
Case: 21-30212           Document: 00516304400              Page: 7      Date Filed: 05/03/2022




                                            No. 21-30212


   had informed Chevron, the court held that Danos discharged the duty it owed
   to Lafont.18
           In Ortego v. State Bank & Trust Co., a minor was injured when a check
   writing table fell on her at a bank.19 One of the defendants, Volunteer,
   contracted to perform renovations at the bank, and another entity, Sampson,
   contracted to recover the bank’s tables with formica.20                       Even though
   Volunteer had finished its work and left the premises by the time of the
   accident, the Louisiana First Circuit recognized that “the general rule that a
   contractor does owe an obligation to third parties to refrain from creating a
   hazardous condition” applied.21 Nevertheless, the court concluded that
   Volunteer could not be held liable because the plaintiff “failed to bear the
   burden of proving that the table itself was the responsibility of Volunteer or
   that Volunteer had left it in a dangerous position.”22
           In short, Louisiana courts recognize that a contractor, like Makar,
   owes a duty to third-party workers, like Donahue, at a worksite. But plaintiffs
   have not pointed to any authority, nor have we found any, which support
   their theory as to the breadth of this “general duty.”23 Instead, the


           18
                Id.
           19
                316 So. 2d 826, 827 (La. Ct. App. 1 Cir. 1975).
           20
                Id. at 828.
           21
                Id.
           22
                Id. at 829.
           23
              Plaintiffs argue that the district court conflated the duty and breach of duty
   elements, thus depriving the jury of its fact-finding role, when it concluded that Makar did
   not owe specific duties to (1) alter the design of the mezzanine, (2) remove the fan, (3) place
   physical markers around the fan, (4) refuse to work after becoming aware of the fan, and
   (5) remain on the job site after finishing its work. However, the Louisiana Supreme Court
   holds that, even when a duty exists, that duty may be limited in scope. Roberts v. Benoit, 605
   So. 2d 1032, 1045-46 (La. 1991), on reh'g (May 28, 1992). Plaintiffs fail to point to any
   authority (or even expert opinion) demonstrating that these specific duties exist in




                                                   7
Case: 21-30212           Document: 00516304400              Page: 8        Date Filed: 05/03/2022




                                            No. 21-30212


   jurisprudence limits this duty, particularly in circumstances where the
   contractor lacks control or responsibility over the worksite at the time of the
   injury.24
                              ii.      OSHA’s Multi-Employer Doctrine
           Hoping to expand the scope of Makar’s duty, plaintiffs contend that
   the Occupational Safety and Health Administration’s (“OSHA”) “multi-
   employer doctrine” supports the existence of a Louisiana-law duty that
   Makar owed to all on-site personnel, including Donahue.25 Under the multi-
   employer doctrine, OSHA may issue citations to “creating,” “exposing,”
   “correcting,” and “controlling” employers for a violation of “occupational




   circumstances like this case. Moreover, finding that these duties apply would conflict with
   existing Louisiana jurisprudence. See Lafont, 593 So. 2d at 420-21; Ortego, 316 So. 2d at
   829. Thus, we conclude that the district court did not engage in impermissible fact finding
   when it rejected these specific duties. Rather, as a purely legal issue, the court appropriately
   limited the scope of Makar’s duty based on its lack of control over the fan and the working
   conditions at the time of Donahue’s injury.
           24
                Lafont, 593 So. 2d at 420-21; Ortego, 316 So. 2d at 829.
           25
            See Occupational Safety & Health Admin., CPL 02-00-124, Multi-Employer
   Citation Policy (1999), [hereinafter “Multi-Employer Citation Policy”]; see also
   Occupational Safety & Health Admin., CPL 02-00-160, Field Operations Manual 4-5
   (2016).




                                                   8
Case: 21-30212            Document: 00516304400               Page: 9   Date Filed: 05/03/2022




                                               No. 21-30212


   safety and health standards”26 at a multi-employer worksite, even if the
   employer’s direct employees are not exposed to the hazard.27
           For decades, this Court rejected the multi-employer doctrine. Instead,
   in Melerine v. Avondale Shipyards, Inc.,28 and its progeny, this Court held that
   OSHA obligations existed only between an employer and its direct
   employees.29 But in Acosta v. Hensel Phelps Construction Co., this Court
   overruled that precedent and partially recognized the validity of the multi-
   employer doctrine.30
           In Acosta, we held that OSHA may cite a “controlling employer” for
   a violation occurring at a multi-employer worksite, even though its own
   employees were not exposed to the violative condition.31 But the reasoning
   and holding in Acosta is limited to “controlling employers,”32 and this Court
   has not yet recognized OSHA’s authority to cite “creating,” “exposing,” or



           26
              29 U.S.C. § 654(a)(2) (“[E]ach employer . . . shall comply with occupational
   safety and health standards promulgated under this Act.”); 29 U.S.C. § 652(8) (“The term
   ‘occupational safety and health standard’ means a standard which requires conditions, or
   the adoption or use of one or more practices, means, methods, operations, or processes,
   reasonably necessary or appropriate to provide safe or healthful employment and places of
   employment.”). An “exposing employer” can also be cited under the “general duty
   clause,” § 654(a)(1), which provides that “[e]ach employer . . . shall furnish to each of his
   employees employment and a place of employment which are free from recognized hazards
   that are causing or are likely to cause death or serious physical harm to his employees.” 29
   U.S.C. § 654(a)(1) (emphasis added); Multi-Employer Citation Policy at § X.A.1.
           27
             See Multi-Employer Citation Policy at § X.A; Acosta v. Hensel Phelps Constr. Co.,
   909 F.3d 723, 728 (5th Cir. 2018).
           28
                659 F.2d 706, 711 (5th Cir. Unit A Oct. 1981).
           29
                See Acosta, 909 F.3d at 727.
           30
                Id. at 743.
           31
                Id.
           32
                Id. at 732-43.




                                                    9
Case: 21-30212          Document: 00516304400             Page: 10    Date Filed: 05/03/2022




                                           No. 21-30212


   “correcting” employers. Plaintiffs argue that we should (1) extend Acosta to
   these sorts of employers and (2) recognize that Louisiana law imports an
   obligation on contractors to comply with OSHA’s multi-employer doctrine.
           Assuming without deciding that that plaintiffs are correct on both
   arguments, their claim still fails because any duty Makar had under OSHA’s
   multi-employer doctrine is materially identical to the “general duty”
   recognized by Louisiana courts. Plaintiffs argue that Makar was an
   “exposing,” “correcting,” and “creating” employer. But Makar’s
   purported role as an “exposing employer”33 is irrelevant here: OSHA’s
   policy statement makes clear that an “exposing employer[’s]” duties are the
   same as a “creating employer” when it creates the hazard.34 And, plaintiffs’
   characterization notwithstanding,35 there is no evidence that Makar was a
   “correcting employer,” i.e., “[a]n employer who is engaged in a common
   undertaking, on the same worksite, as the exposing employer and is
   responsible for correcting a hazard.”36 Plaintiffs have not pointed to any
   evidence showing that Makar had the “responsib[ility] for correcting” the
   hazard created by the unguarded fan. Instead, uncontroverted evidence



           33
             An “exposing employer” is “[a]n employer whose own employees are exposed
   to the hazard.” Multi-Employer Citation Policy at § X.C.1.
           34
              Id. at § X.C.2. When an “exposing employer” does not create the violative
   condition, its obligations are limited to its own employees. Id. at § X.C.2.
           35
             Plaintiffs’ expert, Douglas Moore, opined that Makar was a correcting employer
   “by virtue of a prior injury to one of its employees.” But Moore also acknowledges that it
   was Republic, not Makar, who had “responsibility to remove the fan . . . or assure that it
   was locked and tagged out while personnel were working in the area.” Thus, Moore’s
   determination that Makar was a “correcting employer” is merely a “conclusory
   statement,” that does not create a genuine fact dispute. Turner v. Baylor Richardson Med.
   Ctr., 476 F.3d 337, 345 (5th Cir. 2007) (“Conclusory statements are not competent
   evidence to defeat summary judgment.”).
           36
                Multi-Employer Citation Policy at § X.D.1.




                                                10
Case: 21-30212             Document: 00516304400            Page: 11   Date Filed: 05/03/2022




                                             No. 21-30212


   demonstrates that Makar exercised no control over the fan itself or had the
   authority to implement corrective measures.
           That leaves Makar’s role as a “creating employer,” defined as an
   entity that “caused a hazardous condition that violates an OSHA
   standard.”37 Similar to the previously discussed “general duty to refrain from
   creating a hazard,” the obligation owed by a “creating employer” is to not
   “create violative conditions.”38 Further, just as Louisiana courts have
   limited the “general duty,” OSHA will not automatically cite every employer
   that creates a violative condition. Rather, as an example in the policy
   statement makes clear, an employer that “caused a hazardous condition”
   and “lack[s] authority to fix” the condition cannot be cited when it takes
   “immediate and effective steps to keep all employees away from the hazard
   and notifie[s] the controlling employer of the hazard.”39
           Ultimately, plaintiffs’ arguments about OSHA’s multi-employer
   doctrine make no difference in this lawsuit. To the extent the doctrine
   supports the existence of a duty Makar owed, Louisiana jurisprudence
   already recognizes that duty.
                      2.          Breach of Duty
           Although Louisiana law provides that the breach of duty element is a
   question of fact for the jury, summary judgment in favor of a defendant is
   appropriate when a plaintiff fails to introduce evidence sufficient to create a
   genuine dispute of fact on this issue.40 In its order granting Makar’s motion


           37
                Id. at § X.B.1.
           38
                Id. at § X.B.2.
           39
                Id. at § X.B.2.b.
           40
             See Brown v. City of Houston, Tex., 337 F.3d 539, 541 (5th Cir. 2003); see also
   Fornah v. Schlumberger Tech. Corp., 737 F. App’x 677, 682 (5th Cir. 2018) (affirming a




                                                   11
Case: 21-30212        Document: 00516304400               Page: 12        Date Filed: 05/03/2022




                                           No. 21-30212


   for summary judgment, the district court stated that “the evidence speaks to
   how Makar effectively discharged its duty: its warnings and repeated
   admonitions resulted in the fan remaining off from the day after Torres’
   injury to the day of Donahue’s injury.”
           We agree with the district court. There is no dispute that Makar’s
   actions before and after Torres’s injury—warning Republic and W&H of the
   danger, asking for the fan to be turned off, and requesting that Republic
   remove the fan—ultimately led to the fan’s being turned off. By the time
   Makar finished its work and left the premises, and for the next two months,
   the fan remained off. The summary judgment record contains no evidence
   that the fan was dangerous during that period. Moreover, Makar lacked
   “authority,” “control,” or “responsibility” over the fan (or any protective
   measures) even while it was on the jobsite, let alone two months after it had
   departed.41 Because Makar effectively eliminated the danger posed by the fan
   at the time it left the premises and provided notice42 to the entities with


   district court’s grant of summary judgment where plaintiff “failed to present any evidence
   that [defendant] breached the duty owed between independent contractors to refrain from
   gross, willful or wanton negligence, and from creating an unreasonable risk of harm or a
   hazardous condition.” (internal quotation marks and alterations omitted)).
           41
               Plaintiffs’ expert, Moore, opined that the protective measures taken were
   insufficient. But the (in)adequacy of the protective measures falls outside the scope of the
   duty Makar owed. There is no evidence that Makar had “authority” over the fan itself, any
   lock-out/tag-out procedure, or any other protective measures. Multi-Employer Citation
   Policy at § X.B.2.b. And at the time of Donahue’s injury, two months after Makar was even
   on the worksite, Makar completely lacked “control over the working conditions.” Lafont,
   593 So.2d at 420. Once Makar succeeded in having the fan turned off, provided notice of
   the danger to the entities in control of the worksite, and left the premises, it had no duty to
   protect against another party’s re-creating the hazard. That some unidentified individual
   turned the fan on months after Makar left the worksite cannot be attributed to the
   inadequacy of Makar’s efforts.
           42
             Plaintiffs attempt to manufacture a fact dispute by questioning the adequacy of
   Makar’s warnings. That effort fails. Plaintiffs point to deposition testimony by Carlos
   Murillo, Republic’s corporate representative. Murillo stated that he “was aware of a prior




                                                 12
Case: 21-30212        Document: 00516304400              Page: 13       Date Filed: 05/03/2022




                                          No. 21-30212


   control over the working conditions, there is no genuine dispute that Makar
   discharged the duty it owed Donahue.
           We agree with the district court that plaintiffs failed to create a
   genuine dispute of fact as to whether Makar breached a duty it owed to
   Donahue. Consequently, the district court did not err when it found that
   Makar was entitled to summary judgment on plaintiffs’ negligence claim.
                                    III. CONCLUSION
           For the foregoing reasons, the judgment of the district court is
   AFFIRMED.




   injury” at the warehouse but “was never sure [if] it was a fan or a beam.” But even if
   Murillo was personally unaware of the specifics of the accident, that does not create a
   dispute that Makar provided the warnings in the first instance, or that they led to the fan’s
   being turned off. Plaintiffs offered no evidence to controvert Torres’s testimony that he
   alerted two of Republic’s workers about the danger before his accident and, after the
   accident, told Republic’s employees to remove the fan.




                                                13